UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7859



STEVEN BRISTOW,

                                             Petitioner - Appellant,

          versus


DAVID A. BRAXTON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1194-AM)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Bristow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven    Bristow,    a    Virginia    inmate,    seeks      to    appeal    the

district court’s order dismissing his 28 U.S.C. § 2254 (2000)

petition as untimely.       An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right,’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”                     Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001).

     We have reviewed the record and conclude for the reasons

stated   by   the    district   court   that      Bristow   has    not    made    the

requisite showing. See Bristow v. Braxton, No. CA-02-1194-AM (E.D.

Va., filed Oct. 22, 2002 & entered Oct. 23, 2002).                Accordingly, we

deny a certificate of appealability, deny leave to proceed in forma

pauperis,     deny   Bristow’s    motion     to    vacate    the       judgment   of

conviction, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                        2
the materials before the court and argument would not aid the

decisional process.




                                                    DISMISSED




                              3